—In an action, inter alia, to recover the proceeds of an insurance policy, the defendant appeals from an order of the Supreme Court, Kings County (G. Aronin, J.), dated September 10, 1997, which denied its motion to direct the plaintiff to disclose certain financial records.
Ordered that the order is affirmed, with costs.
The defendant failed to submit any admissible evidence suggesting that the plaintiffs chimney collapsed under suspicious circumstances and that the plaintiff had a possible motive in arranging for the collapse of the structure (cf., Maurice v Allstate Ins. Co., 173 AD2d 793). Accordingly, the defendant failed to show that the plaintiffs financial situation was material and relevant. Mangano, P. J., Joy, Friedmann and Goldstein, JJ., concur.